
	
		I
		112th CONGRESS
		1st Session
		H. R. 1844
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2011
			Mr. Boustany
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Security and Accountability for Every Port
		  Act of 2006 to clarify that a notice of arrival is not required for certain
		  documented vessels unless arriving from a foreign port or
		  place.
	
	
		1.Short titleThis Act may be cited as the
			 Notice of Arrival
			 Act or the NOA
			 Act.
		2.notice of arrival
			 for vessels on the Outer Continental ShelfSection 109(b) of the Security and
			 Accountability for Every Port Act of 2006 (33 U.S.C. 1223 note; 120 Stat. 1893)
			 is amended by striking Act. and inserting Act, but shall
			 not require a notice of arrival on the Outer Continental Shelf for vessels
			 documented under section 12105 of title 46, United States Code, unless such
			 vessels are to arrive from a foreign port or place..
		
